MAHONEY, Circuit Judge:
On remand from the United States Supreme Court, see Lebron v. National R.R. Passenger Corp., — U.S. —, 115 S.Ct. 961, 130 L.Ed.2d 902 (1995) (“Lebrón III”), this appeal of a judgment entered February 11, 1993 in the United States District Court for the Southern District of New York, Pierre N. Leval, then-Disirici Judge* again comes before us. The district court enjoined defendant-appellee National Railroad Passenger Corporation (“Amtrak”) and defendant-counter-claimant Transportation Displays, Incorporated (“TDI”) to display a political advertisement prepared by plaintiff-counter-defendant-appellee Michael A. Le-brón on a large billboard known as the Spectacular in New York City’s Pennsylvania Station (“Penn Station”), having determined that Amtrak’s failure to do so violated the First Amendment. See Lebrón v. National R.R. *653Passenger Corp. (AMTRAK), 811 F.Supp. 993 (S.D.N.Y.1993) (“Lebrón I”).
On appeal, after staying the injunction, we reversed the judgment of the district court, “conclud[ing] that Amtrak is not a governmental actor subject to the strictures of the First Amendment.” Lebron v. National R.R. Passenger Corp. (AMTRAK), 12 F.3d 388, 389 (2d Cir.1993) (“Lebron II”). The Supreme Court reversed and remanded, holding that Amtrak “is part of the Government for purposes of the First Amendment,” Lebron III, — U.S. at —, 115 S.Ct. at 974-75, but “express[ing] no opinion as to whether Amtrak’s refusal to display Lebron’s advertisement violated that Amendment.” Id. at-, 115 S.Ct. at 975.
Because we conclude that Amtrak’s historical refusal to accept political advertisements such as Lebron’s on the Spectacular is a reasonable use of that forum that is neutral as to viewpoint, and that Lebrón lacks standing to assert a facial challenge to Amtrak’s general policies concerning the acceptance of advertising for display at Pennsylvania Station, we again reverse the judgment of the district court.
Background
On November 30, 1992, Lebrón, an artist who creates political billboard displays (frequently involving commentary on public issues), and TDI, which manages the leasing of advertising space for Amtrak, entered into a leasing agreement (the “Lease”) under which Lebrón would rent the Spectacular, “a curved back-lit display space approximately 103 feet wide by ten feet high ... [which] dominates the west wall of the rotunda on the upper level of Penn Station where thousands of passengers pass each day,” for the months of January and February 1993. Le-brón II, 12 F.3d at 389. Although Lebrón did not specify the precise nature of his display, he did inform TDI that his work was generally political. Id. By the terms of the Lease, “ ‘[a]ll advertising copy is subject to approval of TDI and [Amtrak] as to character, text, illustration, design and operation. ... [I]f [Amtrak] should deem such advertising objectionable for any reason, TDI shall have the right to terminate the contract and discontinue the service without notice.’ ” Id. (quoting the Lease, alterations partially added).
Lebrón then submitted his proposed advertisement (the “Display”) to TDI. Lebrón characterizes the Display as “an allegory about the destructive influence of a powerful, urban, materialistic and individualistic culture on rural, community based, family-oriented and religious cultures.” The district court described the Display as follows:
The work is a photomontage, accompanied by considerable text. Taking off on a widely circulated Coors beer advertisement which proclaims Coors to be the “Right Beer,” Lebron’s piece is captioned “Is it the Right’s Beer Now?” It includes photographic images of convivial drinkers of Coors beer, juxtaposed with a Nicaraguan village scene in which peasants are menaced by a can of Coors that hurtles towards them, leaving behind a tail of fire, as if it were a missile. The accompanying text, appearing on either end of the montage, criticizes the Coors family for its support of right-wing causes, particularly the contras in Nicaragua. Again taking off on Coors’ advertising which uses the slogan of “Silver Bullet” for its beer cans, the text proclaims that Coors is “The Silver Bullet that aims The Far Right’s political agenda at the heart of America.”
Lebrón I, 811 F.Supp. at 995.
When TDI saw the Display, it offered Le-brón any of 500 alternative billboard sites that TDI had available in New York City (none of which were in Penn Station), but Lebrón rejected this offer. Echoing the allegation in his complaint that the Spectacular is “a unique advertising location in the City of New York,” Lebrón stated in an affidavit that:
The very size of the Spectacular allowed me to design and visualize this work with an effectiveness and clarity that would have been otherwise impossible to achieve. Its size and shape make it one of the largest advertising display spaces in New York City, and its prominent location in Pennsylvania Station means that it is visible to a large segment of the traveling public, providing an excellent opportunity *654to reach exactly the kind of audience I hope to engage with the subject matter of this piece. For all of these reasons, I consider the space an extraordinarily unique advertising location in New York City, and a unique challenge to my communicative skills as an artist that no gallery and few other public environments could provide.
Shortly thereafter, Amtrak rejected the Display, stating that its “ ‘policy is that it will not allow political advertising on the [S]pec-tacular advertising sign.’ ” Lebrón II, 12 F.3d at 389 (quoting Amtrak rejection letter, alteration in Lebrón II).
This policy, however, is not committed to writing, Lebrón I, 811 F.Supp. at 1001, although the licensing agreement between Amtrak and TDI (which is addressed to all of Amtrak’s advertising space) states that: “‘All advertising material, exhibit material, notices and advertisements, and their manner of presentation and design, shall be subject to approval by Amtrak, which may disapprove any such items at its own discretion.’ ” Id. at 1002 (quoting licensing agreement).1 In addition, the licensing agreement provides that public service announcements may be accepted, at a reduced rate and when space is available, although they may be preempted by commercial advertising. Id. at 1003. Public service advertisements may be accepted only from “ ‘recognized, legitimate [tax exempt] not-for-profit organizations, corporations, National, State or Local government agencies and subdivisions, philanthropic or cultural organizations whose activities would be of interest or benefit to a majority of the area population,’ ” and must “adhere to ‘good taste, decency and community standards.’ ” Id. (quoting licensing agreement, alterations in Lebrón I).
In this regard, Amtrak has leased advertising space to various noncommercial groups, including:
the New York Department of the Environment, the New York Department of Commerce, a foundation for muscular dystrophy, and Plain Truth Magazine, a free magazine on political and social issues published by The Worldwide Church of God. In addition, testimony of the general counsel of TDI indicates that TDI regularly displays public service advertisements, including subjects such as the homeless, the environment, drunk driving, AIDS awareness, health issues, and race relations.
Id. at 1004. The Plain Truth is distributed at a four-sided, seven-foot kiosk that displays an advertisement for the magazine and is located in front of the Spectacular.
In addition, however, it is undisputed that in the twenty-six years of its existence, the Spectacular has never been used for any type of advertising other than commercial promotions. The only advertisements that have appeared on the Spectacular have promoted DuPont Company, Resorts International in Atlantic City, the Broadway play “Sophisticated Ladies,” Fujitsu Computers, Nike athletic wear, and A & S Department Stores.2 Moreover, as Lebrón has acknowledged, Amtrak previews proposed advertisements for the Spectacular, while it views advertisements to be used at other locations only after they are exhibited.
Lebrón commenced this action alleging a violation of his First Amendment rights and breach of contract, and seeking equitable relief or, alternatively, damages. The district court granted a mandatory injunction requiring Amtrak and TDI to exhibit the Display on the Spectacular. Lebrón I, 811 F.Supp. at 1005. After holding that Amtrak is a government actor subject to the First *655Amendment, id. at 995-1000, the court concluded that Amtrak’s refusal to exhibit the Display violated that amendment. Id. at 1000-05. The court provided four bases for this determination: (1) Amtrak’s policy of not accepting political advertisements is not clearly set forth, in that it is not reduced to writing, id. at 1001-02; (2) the policy is vague, in that it is difficult to draw the line between political, public interest, and commercial advertisements, as demonstrated by conflicting testimony by Amtrak’s officials, id. at 1002-03; (3) the policy is not consistently applied, in that certain public service advertisements that Amtrak has accepted might be viewed as political, id. at 1003-04; and (4) the policy may be void as discriminating on the basis of viewpoint, in that Amtrak may inquire into whether a particular advertisement is offensive, id. at 1004-05.
As previously stated, we initially reversed on the ground that Amtrak is not subject to First Amendment constraints, and therefore did not consider the merits of Lebron’s First Amendment claim. Lebrón II, 12 F.3d at 392. We instructed the district court not to exercise supplemental jurisdiction over the remaining state law claim, but noted that Lebrón would be free to pursue that claim in state court. Id. at 392-93. The Supreme Court reversed and remanded on the “government actor” issue, directing us to consider the merits of Lebron’s First Amendment claim. Lebrón III, — U.S. at-, 115 S.Ct. at 974-75.
We requested supplemental letter briefs from the parties, and heard reargument on the First Amendment issues.
Discussion
Because Lebrón seeks access to government property, we begin with a review of the public forum doctrine.
Under this approach, regulation of speech on government property that has traditionally been available for public expression is subject to the highest scrutiny. Such regulations survive only if they are narrowly drawn to achieve a compelling state interest. Perry [Educ. Ass’n v. Perry Local Educators’ Ass’n], 460 U.S. [37,] 45, 103 S.Ct. [948,] 955 [74 L.Ed.2d 794] [ (1983) ]. The second category of public property is the designated public forum, whether of a limited or unlimited character — property that the state has opened for expressive activity by part or all of the public. Ibid. Regulation of such property is subject to the same limitations as that governing a traditional public forum. Id., at 46, 103 S.Ct., at 955. Finally, there is all remaining public property. Limitations on expressive activity conducted on this last category of property must survive only a much more limited review. The challenged regulation need only be reasonable, as long as the regulation is not an effort to suppress the speaker’s activity due to disagreement with the speaker’s view. Ibid.
International Soc’y for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, —, 112 S.Ct. 2701, 2705-06, 120 L.Ed.2d 541 (1992). Reasonable, content-neutral time, place, or manner restrictions are permissible in a public forum. See Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 2753-54, 105 L.Ed.2d 661 (1989).
“[I]n defining the forum [the Supreme Court has] focused on the access sought by the speaker.... In cases in which limited access is sought, [the Court’s] cases have taken a more tailored approach to ascertaining the perimeters of a forum within the confines of the government property.” Cornelius v. NAACP Legal Defense and Educ. Fund, Inc., 473 U.S. 788, 801, 105 S.Ct. 3439, 3448, 87 L.Ed.2d 567 (1985) (emphasis added) (holding that federal fund-raising drive, not federal workplace generally, was relevant forum for analysis).
Amtrak contends that our public forum inquiry must focus on the Spectacular alone, rather than all Penn Station advertising space. We agree. Because of its unique size, location, and visibility, Lebrón sought access only to the Spectacular, and refused to accept any other advertising space in New York City managed by TDI. Although Lebrón now contends that we should broaden our public forum inquiry to all Penn Station advertising space, it was he who determined that only the Spectacular would be acceptable for his display. Cf. Air Line Pilots *656Ass’n, Int’l v. Department of Aviation, 45 F.3d 1144, 1151-52 (7th Cir.1995) (where speaker seeks access to diorama display cases in airport, public forum inquiry focuses on display cases rather than airport as a whole); Hubbard Broadcasting, Inc. v. Metropolitan Sports Facilities Comm’n, 797 F.2d 552, 555-56 (8th Cir.) (where speaker seeks access to advertising space in sports arena, public forum inquiry focuses on advertising space rather than entire arena), cert. denied, 479 U.S. 986, 107 S.Ct. 576, 93 L.Ed.2d 579 (1986).
To determine the Spectacular’s forum category, we must examine “the policy and practice of the government to ascertain whether it intended to designate a place not traditionally open to assembly and debate as a public forum.” Cornelius, 473 U.S. at 802, 105 S.Ct. at 3449. We must bear in mind that “[t]he government does not create a public forum by inaction or by permitting limited discourse, but only by intentionally opening a nontraditional forum for public discourse.” Id.; see also Krishna, 505 U.S. at-, 112 S.Ct. at 2706 (quoting Cornelius, 473 U.S. at 802, 105 S.Ct. at 3449). Thus, even when the government opens a forum for some speech, the forum does not become a public forum if the government did not intend to open the forum without limitation. See United States v. Kokinda, 497 U.S. 720, 730, 110 S.Ct. 3115, 3121-22, 111 L.Ed.2d 571 (1990) (plurality opinion); Perry Educ. Ass’n v. Perry Local Educators Ass’n, 460 U.S. 37, 48, 103 S.Ct. 948, 956-57, 74 L.Ed.2d 794 (1983). When only some First Amendment access has been granted, the reasonableness test applies. Kokinda, 497 U.S. at 730, 110 S.Ct. at 3121-22 (plurality opinion); Perry, 460 U.S. at 49, 103 S.Ct. at 957.
Although Amtrak does not maintain a written policy with respect to the Spectacular, its practice is clear; it has never opened the Spectacular for anything except purely commercial advertising. See Air Line Pilots Ass’n, 45 F.3d at 1154 (“a court must examine the actual policy — as gleaned from the consistent practice with regard to various speakers — to determine whether a state intended to create a designated public forum”); cf. AIDS Action Comm. v. Massachusetts Bay Transp. Auth., 42 F.3d 1, 10-12 (1st Cir.1994) (prohibiting advertisements concerning use of condoms pursuant to written policy prohibiting sexually explicit advertisements constituted “discrimination in the application of supposedly neutral standards” when other sexually explicit advertisements had been allowed).
In light of Amtrak’s undisputed practice with respect to the Spectacular, therefore, we conclude that the Spectacular is not a public forum; most likely, it is a non-public forum, or perhaps it is a limited public forum opened for purely commercial speech. See Calash v. City of Bridgeport, 788 F.2d 80, 83-84 (2d Cir.1986) (sports arena opened only to civic, charitable, and nonprofit groups either a nonpublic forum or a limited public forum not required to accommodate other members of general public).
Accordingly, Amtrak’s policy of excluding noncommercial advertisements from the Spectacular will be upheld so long as the policy is “viewpoint-neutral and reasonable in relation to the forum’s purpose.” Calash, 788 F.2d at 84; see also Cornelius, 473 U.S. at 806, 105 S.Ct. at 3451 (“Control over access to a nonpublic forum can be based on subject matter and speaker identity so long as the distinctions drawn are reasonable in light of the purpose served by the forum and are viewpoint neutral.”).
Lehman v. City of Shaker Heights, 418 U.S. 298, 94 S.Ct. 2714, 41 L.Ed.2d 770 (1974), is particularly well addressed to this issue as presented in the instant case. In Lehman, the city imposed a ban on political advertisements in buses, but allowed other types of advertisements, including commercial and public service ads. A candidate for public office challenged this policy as a First Amendment violation, and the Court responded as follows:
Here, we have no open spaces, no meeting hall, park, street corner, or other public thoroughfare. Instead, the city is engaged in commerce. It must provide rapid, convenient, pleasant, and inexpensive service to the commuters of Shaker Heights. The car card space, although incidental to the provision of public trans*657portation, is part of the commercial venture. In much the same way that a newspaper or periodical, or even a radio or television station, need not accept every proffer of advertising from the general public, a city transit system has discretion to develop and make reasonable choices concerning the type of advertising that may be displayed in its vehicles. In making these choices, this Court has held that a public utility “will be sustained in its protection of activities in public places when those activities do not interfere with the general public convenience, comfort and safety.” Public Utilities Comm’n v. Pollak, 343 U.S. [451,] 464-65 [72 S.Ct. 813, 821-22, 96 L.Ed. 1068 [ (1952) ].
Because state action exists, however, the policies and practices governing access to the transit system’s advertising space must not be arbitrary, capricious, or invidi-ous_ Revenue earned from long-term commercial advertising could be jeopardized by a requirement that short-term candidacy or issue-oriented advertisements be displayed on car cards. Users would be subjected to the blare of political propaganda. There could be lurking doubts about favoritism, and sticky administrative problems might arise in parceling out limited space to eager politicians. In these circumstances, the managerial decision to limit car card space to innocuous and less controversial commercial and service oriented advertising does not rise to the dignity of a First Amendment violation....
No First Amendment forum is here to be found. The city consciously has limited access to its transit system advertising space in order to minimize chances of abuse, the appearance of favoritism, and the risk of imposing upon a captive audience. These are reasonable legislative objectives advanced by the city in a proprietary capacity. In these circumstances, there is no First or Fourteenth Amendment violation.
Lehman, 418 U.S. at 303-04, 94 S.Ct. at 2717-18 (plurality opinion) (emphasis added).3
It is especially significant that, as in Lehman, Amtrak acts in this case in a proprietary capacity, rather than as a governmental regulator. As the Court stated in Krishna:
Where the government is acting as a proprietor, managing its internal operations, rather than acting as lawmaker with the power to regulate or license, its action will not be subjected to the heightened review to which its actions as a lawmaker may be subject. Kokinda, supra, 497 U.S., at [725], 110 S.Ct., at [3119] (plurality opinion) (citing Cafeteria & Restaurant Workers v. McElroy, 367 U.S. 886, 896, 81 S.Ct. 1743, 1749, 6 L.Ed.2d 1230 (1961)). Thus, we have upheld a ban on political advertisements in city-operated transit vehicles, Lehman v. City of Shaker Heights, 418 U.S. 298, 94 S.Ct. 2714, 41 L.Ed.2d 770 (1974), even though the city permitted other types of advertising on those vehicles. Similarly, we have permitted a school dis*658trict to limit access to an internal mail system used to communicate with teachers employed by the district. Perry Education Assn. v. Perry Local Educators’ Ass’n, 460 U.S. 37, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983).
505 U.S. at-, 112 S.Ct. at 2705.
Amtrak’s decision, as a proprietor, to decline to enter the political arena, even indirectly, by displaying political advertisements is certainly reasonable. Amtrak’s position as a government controlled and financed public facility, used daily by thousands of people, made it highly advisable to avoid the criticism and the embarrassments of allowing any display seeming to favor any political view. This was particularly so with respect to the Spectacular in view of its uniqueness and size. Cf. Calash, 788 F.2d at 84 (finding the city’s decision to limit access to sports arena to civic, charitable, and nonprofit groups, but not rock musicians, reasonable) (citing Cornelius, 473 U.S. at 809-11, 105 S.Ct. at 3452-54); Perry, 460 U.S. at 50-53, 103 S.Ct. at 958-59; and Lehman, 418 U.S. at 304, 94 S.Ct. at 2718 (plurality opinion)). Nor would a policy against “political” advertising on the Spectacular be void for vagueness in light of the Supreme Court’s decision in Lehman, 418 U.S. at 303-04, 94 S.Ct. at 2717-18 (plurality opinion).
Lebrón urges us to reach the same conclusion as the district court, arguing that Amtrak’s policy is unwritten, inconsistently applied, and possibly viewpoint biased. We disagree.
The fact that a policy is not committed to writing does not of itself constitute a First Amendment violation. Cf. City of Lakewood v. Plain Dealer Publishing Co., 486 U.S. 750, 770, 108 S.Ct. 2138, 2151, 100 L.Ed.2d 771 (1988) (“[T]he limits the city claims are implicit in its law must be made explicit by textual incorporation, binding judicial or administrative construction, or well-established practice.”). City of Lakewood and the other cases cited by the district court stand for the propositions that “in the area of free expression a licensing statute placing unbridled discretion in the hands of a government official or agency constitutes a prior restraint and may result in censorship,” id. at 757, 108 S.Ct. at 2144, and that “the absence of express standards makes it difficult to distinguish, ‘as applied,’ between a licensor’s legitimate denial of a permit and its illegitimate abuse of censorial power.” Id. at 758, 108 S.Ct. at 2144.
Neither of these concerns is implicated here. Amtrak’s prior written agreements, together with the testimony of the Amtrak official responsible for approving advertisements on the Spectacular and Amtrak’s historic practice of reserving the Spectacular for commercial advertisements, dispel the notion that Amtrak enjoyed “unbridled discretion” or could have perpetrated an “illegitimate abuse of censorial power” in rejecting an advertisement because of its political content. Furthermore, because the policy against political advertisements was limited in scope to the Spectacular, there is no evidence that Amtrak’s policy has ever been applied inconsistently.
The district court also intimated that Amtrak’s policy might be void for viewpoint bias, depending upon which of the conflicting versions offered at trial represented Amtrak’s true policy. Although the district court entered no findings of fact, its concern was primarily based upon statements appearing in Amtrak’s 1967 and 1980 agreements with TDI, which gave Amtrak the discretion to refuse any advertising that “involve[s] political or other views which could result in dissension or involve [Amtrak] in dissension, complaints or controversy with its patrons or the public.” 811 F.Supp. at 1001-02 (quoting TDI licensing agreements) (alterations partly added). Of course, if such a policy were used to screen out only controversial political advertisements — that is, political advertisements distasteful to the majority- — it would be void for viewpoint bias. On the other hand, it seems more sensible to read the language as a justification, however inartfully phrased, for a categorical ban against political advertising, see, e.g., Lehman, 418 U.S. at 304, 94 S.Ct. at 2718 (characterizing commercial advertising as “innocuous and less controversial” than political advertising), rather *659than as a test for discriminating against certain types of political advertisements.4
Because we have found that Amtrak’s policy against political advertisements was limited in scope to the Spectacular, Lebron’s attempt to attack Amtrak’s policies regarding the acceptance of advertisements in Penn Station generally, rather than on the Spectacular, amounts, in substance, to a facial challenge to those policies as they might be applied to advertisements other than Lebron’s and to locations not at issue. Ordinary rules of standing, of course, would bar Lebrón from mounting such a challenge. As the Supreme Court has made clear: “Embedded in the traditional rules governing constitutional adjudication is the principle that a person to whom a statute may constitutionally be applied will not be heard to challenge that statute on the ground that it may conceivably be applied unconstitutionally to others, in other situations not before the Court.” Broadrick v. Oklahoma, 413 U.S. 601, 610, 93 S.Ct. 2908, 2915, 37 L.Ed.2d 830 (1973) (collecting cases).
Further, “[t]he question of standing is not subject to waiver ...: “we are required to address the issue even if the courts below have not passed on it, and even if the parties fail to raise the issue before us. The federal courts are under an independent obligation to examine their own jurisdiction, and standing “is perhaps the most important of [the jurisdictional] doctrines.” ’ ” United States v. Hays, — U.S. —, —, 115 S.Ct. 2431, 2435, 132 L.Ed.2d 635 (1995) (quoting FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 230-31, 110 S.Ct. 596, 607, 107 L.Ed.2d 603 (1990) (quoting Allen v. Wright, 468 U.S. 737, 750, 104 S.Ct. 3315, 3324, 82 L.Ed.2d 556 (1984))) (alteration in FW/PBS).
Broadrick also recognized, however, that “the Court has altered its traditional rules of standing to permit — in the First Amendment area — ‘attacks on overly broad statutes with no requirement that the person making the attack demonstrate that his own conduct could not be regulated by a statute drawn with the requisite narrow specificity.’” Id. 413 U.S. at 612, 93 S.Ct. at 2916 (quoting Dombrowski v. Pfister, 380 U.S. 479, 486, 85 S.Ct. 1116, 1121, 14 L.Ed.2d 22 (1965)). Broadrick went on to emphasize that this overbreadth doctrine “has been employed by the Court sparingly and only as a last resort.” Id. 413 U.S. at 613, 93 S.Ct. at 2916; see also Younger v. Harris, 401 U.S. 37, 52, 91 S.Ct. 746, 754, 27 L.Ed.2d 669 (1971) (“Procedures for testing the constitutionality of a statute ‘on its face’ ... are fundamentally at odds with the function of the federal courts in our constitutional plan.”).
In our view, this ease affords no occasion for application of the overbreadth doctrine, and Lebrón accordingly lacks standing to assert a general challenge to Amtrak’s advertising policies. The doctrine has only been applied to the conduct of the government in its role as a regulator, not as a proprietor. See e.g., City of Lakewood, 486 U.S. at 759-62, 108 S.Ct. at 2145 (newspaper permitted to mount facial challenge to ordinance that granted municipal mayor uncircumscribed authority to allow or disallow distribution of newspapers via newsracks on public streets); Board of Airport Comm’rs v. Jews for Jesus, Inc., 482 U.S. 569, 571, 574-77, 107 S.Ct. 2568, 2570, 2572-73, 96 L.Ed.2d 500 (1987) (allowing overbreadth challenge to ordinance that barred “First Amendment activities within the Central Terminal Area at Los Angeles International Airport”). It is invoked against a statute that “‘threatens others not before the court — those who de*660sire to engage in legally protected expression but who may refrain from doing so rather than risk prosecution or undertake to have the law declared partially invalid,’ ” id. at 574, 107 S.Ct. at 2572 (quoting Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 503, 105 S.Ct. 2794, 2802, 86 L.Ed.2d 394 (1985)), and invalidation of a statute on its face is permitted “only if the overbreadth is ‘substantial.’ ” Id. (collecting cases).
Such concerns simply are not implicated by Amtrak’s role as the proprietor of Penn Station, essentially seeking to derive revenues from the sale of advertising while minimizing interference with or disruption of the station’s commercial function. See Lehman, 418 U.S. at 303, 94 S.Ct. at 2717 (plurality opinion). Thus, Lebrón lacks standing to present a facial challenge to Amtrak’s general advertising policies in this litigation. This would be so even if Lebrón had adduced a stronger showing of erosion of Amtrak’s policy against political advertisements than the handful of assertedly borderline cases that was presented in this litigation. As Chief Judge Newman pointed out in Lebrón II, “Amtrak’s billboard space in Pennsylvania Station, even if used in the past for ads of a public service nature, has not become a forum for ads of such pointed political content as Lebron’s attack on the makers of Coors Beer for promoting ‘The Far Right’s political agenda.’ ” 12 F.3d at 394 (Newman, C.J., dissenting).
Conclusion
We reverse the judgment of the district court and remand with the instruction that the district court dismiss Lebron’s complaint. As previously noted, see Lebrón II, 12 F.3d at 392-393, Lebrón is free to pursue his state law claim in state court.

 Judge Leval became a member of the Second Circuit Court of Appeals on November 8, 1993.


. The licensing agreements between Amtrak’s predecessor, the Pennsylvania Railroad Company ("PRC”), and TDI provided that the PRC could refuse any advertisement that it deemed " 'unlawful, immoral, improper or offensive to good taste ... or [to] involve political or other views which could result in dissension or [to] involve [PRC] in dissension, complaints or controversy with its patrons or the public.' ” Lebrón I, 811 F.Supp. at 1001-02 (quoting PRC-TDI licensing agreements) (alterations partially added, emphasis added). However, this language has been superseded by the language quoted in the text of this opinion.


. The stated twenty-six years of the Spectacular’s existence, and the list of advertisers over that period, is premised upon the record presented on this appeal, which was completed over two years ago.


. Lebrón contends that because the only government interest in Lehman that garnered the support of a majority of the Court is protecting captive audiences, the case must be read as so limited. However, the Supreme Court has repeatedly reaffirmed a broader reading of Lehman, often specifically citing to the plurality opinion. See, e.g., Krishna, 505 U.S. at-, 112 S.Ct. at 2705 ("we have upheld a ban on political advertisements in city-operated transit vehicles") (citing Lehman); Kokinda, 497 U.S. at 726, 110 S.Ct. at 3119 (plurality opinion) ("In Lehman, the plurality concluded that the ban on political advertisements (combined with the allowance of other advertisements) was permissible under [the arbitrary and capricious] standard”) (followed by quotation from Lehman, 418 U.S. at 304, 94 S.Ct. at 2717-18) (plurality opinion); Cornelius, 473 U.S. at 806, 105 S.Ct. at 3451 ("a speaker may be excluded from a nonpublic forum if he wishes to address a topic not encompassed within the purpose of the forum") (citing Lehman); Perry, 460 U.S. at 47, 103 S.Ct. at 956 ("[I]n [Lehman \ (opinion of Blackmun, J.), a plurality of the Court concluded that a city transit system’s rental of space in its vehicles for commercial advertising did not require it to accept partisan political advertising.”); see also Air Line Pilots Ass’n, 45 F.3d at 1153 n. 3 (declining "to limit Lehman's holding to situations involving captive audiences”); Calash, 788 F.2d at 84 (citing Lehman plurality opinion for proposition that "rental of space to commercial advertisers does not require City to accept political advertising on buses”). We therefore see no need to address Amtrak’s argument that its policy could be justified on the basis of the captive audience doctrine.


. Lebron invokes Lamb’s Chapel v. Center Moriches Union Free School District, — U.S. —, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993), which invalidated a ban on the showing of religiously oriented films in public schools when secularly oriented films on the identical subjects were permitted, to argue that Amtrak's policy violates viewpoint neutrality. Lebrón perceives viewpoint discrimination because "[u]nder Amtrak’s policy, the Coors Brewing Company could advertise and encourage purchase of its beer, but Le-bron’s critical treatment of the same subject matter, discouraging purchase of Coor’s beer, was rejected because it expressed a ‘political’ point of view." The argument is plainly specious. The “subject matter" of the Display can hardly be described, with any remote sense of accuracy, as the merits or demerits of Coors Beer. As Lebrón himself stated in an affidavit, "I do not seek to sell anything other than ideas with this advertisement.”